—Motion for change of venue denied. Memorandum: We conclude that defendant has not met his burden of demonstrating that there is “reasonable cause to believe that a fair and impartial trial cannot be had” in Genesee County (CPL 230.20 [2]). If it develops during voir dire that a fair and impartial jury cannot be drawn, an appropriate motion can then be made. The relief requested in the motion is premature (see, People v Mateo, 239 AD2d 965; see also, People v DiPiazza, 24 NY2d 342). Present — Pine, J. P., Hayes, Wisner, Hurlbutt and Balio, JJ. (Filed Sept. 15, 2000.)